Exhibit 10.6

THIS AGREEMENT made as of October 15, 2007 ;

B E T W E E N:

DAVID A. BOOKER , of the City of Ottawa in the Province of

Ontario

(hereinafter referred to as the “Employee”),

OF THE FIRST PART,

- and -

LEARNING TREE INTERNATIONAL, a corporation

incorporated under the laws of Delaware, USA

(hereinafter referred to as the “Employer”),

OF THE SECOND PART.

THIS AGREEMENT WITNESSES that in consideration of the Employee’s continued
employment and promotion to Chief Operating Officer and the covenants and
agreements herein contained the parties hereto agree as follows:

ARTICLE 1 - EMPLOYMENT

 

1.01 Employment

Subject to the terms and conditions hereof, the Employee shall be employed by
the Employer in the office of Chief Operating Officer, and shall perform such
duties and exercise such powers related to such office as set forth by the
Employer. In this capacity the Employee shall report directly to Nicholas
Schacht, Chief Executive Officer, his successor or designate.

 

1.02 Place of Employment

The Employee shall perform his work and services for the Employer or for such
other person as may be authorized by the Employer from time to time in Ottawa,
Ontario and the Employee shall reside within a reasonable daily commuting
distance of such place of employment provided that the Employee shall also
perform his work and services in such other places within North America, Asia,
and Europe and other Learning Tree International locations as the Employer may
require from time to time. The Employee expressly agrees that the position will
require extensive travel.

 



--------------------------------------------------------------------------------

ARTICLE 2 - REMUNERATION

 

2.01 Salary

The Employer shall pay the Employee during the term of this Agreement a gross
annual salary of C$290,000.00 payable bi-weekly. This amount may be reviewed
from time to time and may be subject to increase at the discretion of the
Employer based on overall performance and the achievement of corporate
objectives.

 

2.02 Benefits

The Employee will be entitled to participate in all of the Employer’s benefit
plans generally available to its employees from time to time, in accordance with
the terms thereof.

 

2.03 Target Incentive

During the term of this Agreement the Employee shall be entitled to an incentive
compensation target of an additional C$87,000.00, which will be evaluated and
paid in accordance with the FY 2007 Learning Tree Incentive Compensation Plan as
it may be amended or modified from time to time.

 

2.04 Equity Compensation

The Employee shall be entitled to equity compensation in the amount of 30% of
his base salary subject to the performance of Learning Tree International and
the vesting parameters as detailed in the 2007 Equity Incentive Plan.

ARTICLE 3 - EMPLOYEE’S COVENANTS

 

3.01 Service

The Employee shall devote the whole of his time, attention and ability to the
business of the Employer or to the business of any other person as authorized by
the Employer and shall well and faithfully serve the Employer and shall use his
best efforts to promote the interests of the Employer.

 

3.02 Duties and Responsibilities

The Employee shall duly and diligently perform all the duties assigned to him
while in the employ of the Employer, and shall truly and faithfully account for
and deliver to the Employer all money, securities and things of value belonging
to the Employer which the Employee may from time to time receive for, from or on
account of the Employer.

 

3.03 Rules and Regulations

The Employee shall be bound by and shall faithfully observe and abide by all the
rules and regulations of the Employer from time to time in force which are
brought to his notice or of which he should reasonably be aware.

 



--------------------------------------------------------------------------------

3.04 Non-Disclosure

The Employee shall not (either during the continuance of the employment or at
any time thereafter) disclose any information relating to the private or
confidential affairs of the Employer or relating to any Trade Secrets of the
Employer to any person other than for the Employer’s purposes and, without
limiting the generality of the foregoing, the Employee shall not (either during
the continuance of the employment or at any time thereafter) disclose to any
person such private or confidential affairs or Trade Secrets other than for the
Employer’s purposes and shall not (either during the continuance of the
employment or at any time thereafter) use for his own purposes or for any
purposes other than those of the Employer any such information or trade secrets
he may acquire in relation to the business of the Employer. For greater
certainty, “Trade Secrets” shall include, but are not limited to, all books and
records, compilations of information, pricing information, processes, teaching
methods and techniques, devices, secret inventions and specifications, which are
owned by the Employer or which are used in the operation of the Learning Tree
International business.

 

3.05 Non-Competition

The Employee shall not, during the term of this Agreement or for a period of six
[6] months following termination of his employment for any reason, either as an
employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director, or in any other individual or representative
capacity, solicit, serve, consult with, advise, engage, assist, be interested in
or connected with or employed by any person, firm, corporation, organization,
agency, educational or governmental institution which engages within Canada
(recognizing the national scope of the Employer’s business) in a like or similar
business of offering training courses or services or other similar products or
services to those offered by Learning Tree International. The Employee confirms
that all restrictions in this Section 3.05 are reasonable and valid and all
defences to the strict enforcement thereof by the Employer are waived by the
Employee.

 

3.06 Non-Solicitation

The Employee shall not, for a period of six [6] months immediately following the
termination of this employment for any reason, either directly or indirectly:

 

  (a) Make known to any person, firm,, corporation, partnership or other entity,
the names or addresses of any customers of Learning Tree International or any
other information pertaining to them;

 

  (b) Call on, solicit, or take away, or attempt to call on, solicit or take
away, in competition with the Employer, any of the customers and clients of
Learning Tree International that he became acquainted with during the term of
his employment with the Employer either for the Employee or any other person,
firm, corporation, partnership or other entity; or

 

  (c) Make known to any person, firm, corporation, partnership or other entity,
the contents of any mailing or client and customer list prepared or used by the
Employer during or prior to the term of this Agreement.

 



--------------------------------------------------------------------------------

3.07 Inventions and Patents

The Employee shall disclose promptly to the Employer all ideas, inventions,
discoveries, improvements, copyrights and all other intellectual property rights
therein whether or not patentable, and conceived or first reduced to practice by
the Employee in connection with his employment with the Employer. The Employee
agrees that all such ideas, inventions, discoveries and improvements and
copyrights including, but not limited to papers books and publications and
software, shall become the sole and absolute property of the Employer and that
the Employee will, at any time, at the request of the Employer execute any and
all documents and do what is reasonably required to be done to ensure that the
Employer shall obtain title to such ideas, inventions, discoveries and
improvements. The Employee hereby irrevocably designates and appoints the
Employer and its duly authorized officers and agents as his agent to act for and
on his behalf and in his name and stead for the purpose of executing and filing
any such application or applications and taking all other lawfully permitted
actions to further the prosecution and issuance of patents, copyrights, or
similar protections thereon. The Employee hereby assigns and transfers to the
Employer and agrees that the Employer shall be the exclusive owner of all
rights, title and interest in all ideas, inventions, discoveries, improvements,
copyrights and all other intellectual property rights therein. The Employee
further waives in whole or in part any and all moral rights he may have in all
ideas, inventions, discoveries, improvements, copyrights and all other
intellectual property rights.

ARTICLE 4 - TERMINATION OF EMPLOYMENT

 

4.01 Termination by Employer for Cause

The Employer may terminate this Agreement at any time for cause without payment
of any compensation either by way of anticipated earnings or damages of any
kind.

 

4.02 Termination by Employer or Employee on Notice

The Employee may terminate this Agreement upon the giving of sixty (60) days
written notice to the Employer. The period of restrictions as outlined in
sections 3.05 and 3.06 will begin from the time written notice is given to the
employer. The Employer may terminate this Agreement immediately upon providing
the Employee with twelve (12) months’ notice or the payment of salary in lieu of
such notice (at its sole discretion) and upon making the benefit plan
contributions necessary to maintain the Employee’s participation for the minimum
period prescribed by law in all benefit plans provided to the Employee by the
Employer immediately prior to the termination of this Agreement. The Employee
agrees that the Employer may deduct from any payment of salary in lieu of notice
hereunder the Employee’s benefit plan contributions which were regularly made
during the term of this Agreement in accordance with the terms of all benefit
plans to be maintained hereunder for the minimum period prescribed by law. The
Employee agrees that this amount is inclusive of all of his entitlements under
Ontario’s Employment Standards Act, 2000 and that no other notice, whether
pursuant to the common law doctrine of reasonable notice or otherwise, will be
applicable.

 

4.03 Fair and Reasonable

The parties confirm that the notice and pay in lieu of notice provisions
contained in Section 4.02 are fair and reasonable and the parties agree that
upon any termination of this Agreement by the Employer in compliance with
Section 4.02 or upon any termination of this



--------------------------------------------------------------------------------

Agreement by the Employee, the Employee shall have no action, cause of action,
claim or demand against the Employer or any other person as a consequence of
such termination.

 

4.04 Return of Property

Upon any termination of this Agreement the Employee shall at once deliver or
cause to be delivered to the Employer all books, documents, effects, money,
securities or other property belonging to the Employer or for which the Employer
is liable to others, which are in the possession, charge, control or custody of
the Employee.

 

4.05 Provisions which Operate Following Termination

Notwithstanding any termination of this Agreement for any reason whatsoever and
with or without cause, the provisions of Sections 3.04, 3.05, 3.06 and 3.07 of
this Agreement and any other provisions of this Agreement necessary to give
efficacy thereto shall continue in full force and effect following such
termination.

ARTICLE 5 - GENERAL

 

5.01 Benefit of Agreement

This Agreement shall enure to the benefit of and be binding upon the heirs,
executors, administrators and legal personal representatives of the Employee and
the successors and permitted assigns of the Employer respectively.

 

5.02 Entire Agreement

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and cancels and supersedes any prior understandings
and agreements between the parties hereto with respect thereto. There are no
representations, warranties, forms, conditions, undertakings or collateral
agreements, express, implied or statutory between the parties other than as
expressly set forth in this Agreement.

 

5.03 Amendments and Waivers

No amendment to this Agreement shall be valid or binding unless set forth in
writing and duly executed by both of the parties hereto. No waiver of any breach
of any provision of this Agreement shall be effective or binding unless made in
writing and signed by the party purporting to give the same and, unless
otherwise provided in the written waiver, shall be limited to the specific
breach waived.

 

5.04 Severability

If any provision of this Agreement is determined to be invalid or unenforceable
in whole or in part, such invalidity or unenforceability shall attach only to
such provision or part thereof and the remaining part of such provision and all
other provisions hereof shall continue in full force and effect.

 



--------------------------------------------------------------------------------

5.05 Notices

Any demand, notice or other communication (hereinafter in this Section 6.08
referred to as a “Communication”) to be given in connection with this Agreement
shall be given in writing and may be given by personal delivery or by registered
mail addressed to the recipient as follows:

To the Employee:

12 Beech Grove Gardens, Stittsville, Ontario, Canada K2S-1W5

To the Employer:

Learning Tree International, 1805 Library Street Suite 300, Reston, Virginia
20190 USA

Attention: Nicholas Schacht

or such other address or individual as may be designated by notice by either
party to the other. Any Communication given by personal delivery shall be
conclusively deemed to have been given on the day of actual delivery thereof
and, if made or given by registered mail, on the 3rd day, other than a Saturday,
Sunday or statutory holiday in Ontario, following the deposit thereof in the
mail. If the party giving any Communication knows or ought reasonably to know of
any difficulties with the postal system which might affect the delivery of mail,
any such Communication shall not be mailed but shall be given by personal
delivery.

 

5.06 Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.

 

5.07 Copy of Agreement

The Employee hereby acknowledges receipt of a copy of this Agreement duly signed
by the Employer.

IN WITNESS WHEREOF the parties have executed this Agreement.

 

  )    

/s/ Nicholas R. Schacht

  )     /s/ David A. Booker

Nicholas R. Schacht, CEO

  )     David A. Booker

Date: 10/31/2007

      Date: 10/31/2007

SIGNED, SEALED AND DELIVERED

  )    

in the presence of:

  )    

/s/ Nancy J. McKinley

  )    

Witness

     

Date: 10/31/2007

     